Citation Nr: 1442685	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-00 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for infectious endocarditis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1962 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the Houston, Texas RO, in July 2014, and a copy of the hearing transcript is of record.  The Veteran's file is in the jurisdiction of the Houston RO.

This appeal was processed using Virtual VA and VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

It is reasonably shown that the Veteran's infectious endocarditis is etiologically related to his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for infectious endocarditis has been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303  (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, any error that may have been committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of:  (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated: 
The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . . 
So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that his infectious endocarditis was caused by dental treatment in service or as due to service-connected prostate cancer.  Both the Veteran and his wife have consistently asserted that many of the Veteran's treating physicians have noted that the probable cause of his infectious endocarditis was either the dental work he received over his 20 plus years in service or the surgery of the prostate.

The Veteran's service treatment records confirm that the Veteran underwent several dental procedures, to include root canals, in service.

Post-service treatment records show that the Veteran underwent a radical prostatectomy in August 2001.  In January 2007, the Veteran suffered a stroke ("CVA").  In May 2007, the Veteran was diagnosed with endocarditis.  Subsequent treatment records note that the Veteran's CVA was a complication of infectious endocarditis.

On July 2008 VA heart examination, the examining physician reviewed the claims file and noted that, in addition to the history as described above, the Veteran had a "redo" of 2 root canals in 2002.  The Veteran also reported symptoms of chronic cough and malaise beginning in 2003.  The examiner opined that the source of the Veteran's bacterial endocarditis was related to dental treatments in the military.  The examiner reasoned that blood cultures were positive for actinomyces gerensceriae, a bacterial that usually inhabits the oral cavity.  Moreover, the Veteran had dental procedures (root canals) done before he became ill. 

On January 2014 VA examination, the examining physician's assistant reviewed the Veteran's claim file and diagnosed "bacteremia, colonization of valve by bacteria."  The examiner noted that continuous medication (Coumadin) is required for control of the Veteran's heart condition.  The examiner also diagnosed infective endocarditis of the mitral and aortic valves.  The examiner described the Veteran's medical history as contained in his claims file, and opined that it is less likely than not that the Veteran's endocarditis is secondary to treatment for service-connected prostate cancer or related to dental treatment in military from 1962 to 1982.

Upon review of the [conflicting] medical opinions of record, and resolving reasonable doubt in the Veteran's favor (as required by 38 C.F.R. § 3.102), the Board concludes that the competent evidence of record reasonably supports a finding that the Veteran's infectious endocarditis is related to his military service.  This determination is based primarily on the July 2008 VA opinion that the Veteran's infectious endocarditis is related to dental treatments in the military, but also on the Veteran's deemed credible-accounts of his symptoms of infectious endocarditis after the replacement of his root canals in 2002.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

While the January 2014 VA physician's assistant's opinion is against the Veteran's claim, that examination was not based on a personal examination of the Veteran and did not acknowledge the Veteran's credible lay testimony of continuity of symptoms.  Therefore, this opinion is of lesser probative value and is outweighed by the evidence supporting the Veteran's claim.  Accordingly, the Board concludes that service connection for infectious endocarditis is warranted.
ORDER

Service connection for infectious endocarditis is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


